Title: Thomas Jefferson to Robert Patterson, 23 November 1814
From: Jefferson, Thomas
To: Patterson, Robert


          Dear Sir Monticello  Nov. 23. 14.
          I have heretofore confided to you my wishes to retire from the chair of the Philosophical society, which however under the influence of your recommendations I have hitherto deferred. I have never however ceased from the purpose; and from every thing I can observe or learn at this distance, I suppose that a new choice can now be made with as much harmony as may be expected at any future time. I send therefore by this mail my resignation, with such entreaties to be omitted at the ensuing election as I must hope will be yielded to: for in truth I cannot be easy in holding as a sinecure an honor so justly due to the talents and services of others. I pray your friendly assistance in assuring the society of the sentiments of affectionate respect & gratitude with which I retire from the high and honorable relation in which I have stood with them, & that you will believe me ever to be ever and affectionately your’s
          Th: Jefferson
        